Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 7-12, and 15-17 are pending. Claims 1, 9 and 17 are independent and are amended. Some dependent Claims are also amended.
This Application was published as U.S. 2018/0294820.
Apparent priority 7 April 2017.
Applicant’s amendments and arguments are persuasive.
This is a 2nd RCE.
Response to Amendments and Arguments
Rejection of Claims 1-4, 7-12, and 15-17 under 35 U.S.C. 112(a) and 112(b) is withdrawn in view of the amendments to independent Claims which remove “sign area” and amend the limitation to say: “the position of a specific dynamic dictionary indicating at least one 
The obviousness rejection of the Claims is withdrawn in view of the amendments to the independent Claims.
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Mr. Scott Elchert on 2/14/2022.
Amend independent Claims 1, 9 and 17 as follows:

a memory; and 
a processor coupled to the memory and the processor configured to: 
acquire text data, the text data including a plurality of words, each word corresponding to a word type, the word type including a word attribute information, the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data, 
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information, 
determine a dynamic dictionary among a plurality of dynamic dictionaries for encoding the first word, by comparing a type information in which a specific attribute information and a position of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of the first word included in the text data, 
the position of a specific dynamic dictionary indicating at least one area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, 
the comparing uses a type table that associates the attribute information with a [[point]] pointer that indicates the specific dynamic dictionary corresponding to the attribute information, 
the pointer indicating the position of a first dynamic dictionary when the attribute information is a low frequency word, 
indicating the position of a second dynamic dictionary when the attribute information is an unknown word, 
indicating the position of a third dynamic dictionary when the attribute information is a numerical value, and 
indicating the position of a fourth dynamic dictionary when the attribute information is a tag,
wherein each dynamic dictionary includes 256 dynamic codes,
wherein each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information, 
wherein the word attribute information of the first dynamic dictionary matches the first attribute information of the first word, 
wherein the first word is associated with a first dynamic code of the first dynamic dictionaries, 
wherein the first word partially matches a word registered in the plurality of dynamic dictionaries, 
register the first word in association with the first dynamic code among the 256 dynamic codes in the first dynamic dictionary, and 
encode the first word into the first dynamic code.

9.  An encoding method executed by a computer, the encoding
method comprising:
acquiring text data, the text data including a plurality of words, each word

corresponding to a word type, the word type including a word attribute information, the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data;
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information;
determine a dynamic dictionary among a plurality of dynamic dictionaries for encoding the first word, by comparing a type information in which a specific attribute information and an address of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of the first word included in the text data, the position of a specific dynamic dictionary indicating at least one area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, the comparing uses a type table that associates the attribute information with a [[point]] pointer that indicates the specific dynamic dictionary corresponding to the attribute information, the pointer indicating the position of a first dynamic dictionary when the attribute information is a low frequency word, indicating the position of a second dynamic dictionary when the attribute information is an unknown word, indicating the position of a third dynamic dictionary when the attribute information is a numerical value, and indicating the position of a fourth dynamic dictionary when the attribute information is a taq;
register the first word in association with the first dynamic code among the 256 dynamic codes in the first dynamic dictionary; and

encode the first word into the first dynamic code, wherein
each dynamic dictionary includes 256 dynamic codes,
each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information,
the word attribute information of the first dynamic dictionary matches the first attribute information of the first word,
the first word is associated with a first dynamic code of the first dynamic dictionaries, and
the first word partially matches a word registered in the plurality of dynamic dictionaries.

17. A non-transitory computer-readable medium storing an encoding program that causes a computer to execute a process comprising:
acquiring text data, the text data including a plurality of words, each word corresponding to a word type, the word type including a word attribute information,
the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data;
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information;
determine a first dynamic dictionary among a plurality of dynamic dictionaries for encoding the first word, by comparing a type information in which a specific attribute information and an address of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of the first word included in the text data, the position of a specific dynamic dictionary indicating at least one area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, the comparing uses a type table that associates the attribute information with a [[point]] pointer that indicates the specific dynamic dictionary corresponding to the attribute information, the pointer indicating the position of a first dynamic dictionary when the attribute information is a low frequency word, indicating the position of a second dynamic dictionary when the attribute information is an unknown word, indicating the position of a third dynamic dictionary when the attribute information is a numerical value, and indicating the position of a fourth dynamic dictionary when the attribute information is a tag;
register the first word in association with the first dynamic code among the 256 dynamic codes in the first dynamic dictionary; and
encode the first word into the first dynamic code, wherein
each dynamic dictionary includes 256 dynamic codes,
each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information,
the word attribute information of the first dynamic dictionary matches the first attribute information of the first word,
the first word is associated with a first dynamic code of the first dynamic dictionaries, and
the first word partially matches a word registered in the plurality of dynamic dictionaries.
Allowable Subject Matter
Subject to the Examiner’s Amendment above, the pending Claims are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, Applicant has amended the independent Claims to include the limitation:
the comparing uses a type table that associates the attribute information with a pointer that indicates the specific dynamic dictionary corresponding to the attribute information, 
the pointer indicating the position of a first dynamic dictionary when the attribute information is a low frequency word, 
indicating the position of a second dynamic dictionary when the attribute information is an unknown word, 
indicating the position of a third dynamic dictionary when the attribute information is a numerical value, and 
indicating the position of a fourth dynamic dictionary when the attribute information is a tag,

	This limitation is particular and when considered in the context of the independent Claims and considering ALL of the limitations of these Claim was not found in the prior art.

    PNG
    media_image1.png
    549
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    657
    495
    media_image2.png
    Greyscale

The instant Application has a feature of combining a static dictionary with a “plurality” of dynamic dictionaries which is unusual in the art because a dynamic dictionary by definition can change and therefore generally there is little need for having a number of these types of dictionaries.  This feature it is taught by Ng as applied to the Claims during the prosecution. Ng (“Dynamic Word Based Text Compression,” K.S. Ng, L.M. Cheng, and C.H. Wong, City University of Hong Kong, 1997 IEEE).  However, all the particulars of having different dynamic dictionaries for low frequency words, unknown words, numerical values, and tags is not taught by Ng in addition to the table and pointer pointing to the position of each dynamic dictionary not being in Ng.

Office actions of EPO and JP are disclosed in IDS submissions neither of which found the claims before them patentable.  The overall idea of having static dictionaries and a plurality of dynamic dictionaries is known, all be it not prevalent.  Further, it is known that each dictionary would be used for a different category of words.  However, the particular tool that is created by the totality of the limitations of the independent Claims is narrow and specific and is considered allowable over prior art.  Additionally, the overall intent is word compression (“encode the first word into the first dynamic code”) by use of dictionaries which ties the Claim to a technological practical application that is not abstract.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
Balegar (U.S. 20090271181) where Figures 1-2 show the construction of the dictionary and Figures 3-4 show the use of the dictionary for compressing/encoding text. Figure 5 shows a method decompressing/decoding of encoded textual data.  Figure 6 shows a system that includes a dictionary constructing mechanism 610, a compression mechanism 612, and a decompression mechanism 614.  The “word attribute information” of the Claim is defined to be the location/position/place of the word in the text and the “dynamic phrase key” of Balegar decompresses the words according to their location/place/position.  “[0021] A dynamic phrase key lists a number of words and one or more placeholders in a particular order. The words listed are unchanging and static. However, each placeholder denotes a place where a word or phrase other than the (unchanging) words of the dynamic phrase key is to be inserted. The (unchanging) words of the dynamic phrase key may further be identified by the identifiers of corresponding word or phrase keys, instead of listing out the words them selves, as in the previous paragraph.”  Thus, the “word attribute” is mapped to “location” of the word in the text/sentence in Balegar and according to [0042]-[0043] for compression or [0056]-[0057] for decompression, the location/position/place of the word is used to find the dynamic code for it. This does not teach a table with pointers/indices.
Domyo (U.S. 5872530) (D2 of EPO) has one dynamic dictionary.
Liu (U.S. 2006/0085737) (D3 of EPO) teaches the use of indices (pointers) but not in a table and does not mention the types of words that that are claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659